Title: From James Madison to John Carroll, 20 November 1806
From: Madison, James
To: Carroll, John



Dear Sir
Washington Novr. 20. 1806

You will find by the inclosed letter that an official answer to the enquiries in yours of the 17th. has not been given.  The reason for declining it does not however forbid my saying, in a private letter, that nothing being known concerning Mr. L’Espinasse except from your account of him in which all due confidence is placed, no objections can lie agst. the use you propose to make of him; and that in general it affords satisfaction to find you, as might well be presumed, so fully in a disposition to admit into the stations for which you are to provide, as little of alienage of any sort as will consist with the essential attributes and duties of them.  Of the Spanish Friar Antonio de Sedilla the accounts received here agree with the character you have formed of him.  It appears that his intrigues & his connections have drawn on him the watchful attention of the Government of that territory.
Altho’ I am aware that in the arrangements committed to your discretion and execution, considerations operate very different from those of a political nature, I will not conceal my wish that instead of a temporary subordination of the R. C. Church at N. Orleans to the General Diocese, the subordination had been made permanent; or rather that it had involved a modification of some proper sort, leaving less of a distinctive feature in a quarter already marked by sundry peculiarities.  I am betrayed into this expression, or rather intrusion of such a sentiment by my anxiety to see the Union & harmony of every portion of our Country strengthened by every legitimate circumstance which may in any wise have that tendency.
The letter from Mr. Portalis had been forwarded hither in several copies from N. O. where it had excited the sensations likely to result from it.  This foreign interposition, qualified as it is, was manifestly reprehensible; being in a case where it could be founded neither in any political nor ecclesiastical relation whatever.  It is probable, at the same time, that the step was produced less by any deep or insidious designs, than by the flattering & urgent importunities of the parties at N. O. & by a tenderness towards a people once a part of the French Nation, and alienated by the policy of its Govt. not by their own act.  The interposition will be made by our Minister a topic of such observations, as without overcharging the wrong, may be calculated to prevent repetitions.  With sentiments of great esteem & regard I remain Dr Sir Yr. Mo: Ob. Servt.

James Madison

